DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201910875595.8, filed on 09/17/2019.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 6/17/2021, 8/26/2021 has been considered.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preliminary dispersion unit…two-grating angular dispersion amplification unit…detection unit… in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a two-grating angular dispersion amplification unit comprises a first blazed grating and a second blazed grating, the first blazed grating receives the light emitted from the preliminary dispersion unit with different wavelengths and diffracts the light with different wavelengths to the second blazed grating, the second blazed grating receives the light diffracted from the first blazed grating with different wavelengths and diffracts the light with different wavelengths to the first blazed grating, and the foregoing is repeated, finally, diffracted light with different wavelengths is emitted to the detection unit after being diffracted by the first blazed grating or the second blazed grating, when the diffracted light with different wavelengths is emitted to the detection unit after being diffracted by the first blazed grating, an incident angle of the light is changed from being greater than a Littrow angle to being less than the Littrow angle when the light is diffracted multiple limes between the first blazed grating and the second blazed grating through arrangement of positions of the first blazed grating and the second blazed grating, in combination with the rest of the limitations of the claim.
	Claims 2-6 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Quinn (US Patent No. 4,105,290) teaches providing an optical color communication system including a transmitter and a remotely located receiver, wherein color coded information is transmitted and received in the system. In one illustrative embodiment of the invention, the transmitter comprises a light source having a continuous spectral output, a first lens for collimating the white light from the light source, a first diffraction grating having the collimated white light directed thereon and providing the sixth and higher diffraction orders which are collected by a second lens, a developed film containing color information therein placed in the focal plane of the second lens to modulate the spectra provided by the higher diffraction orders of the first grating, a third lens for collecting and collimating the modulated light from the illuminated film, and a second diffraction grating for forming the sixth and higher diffraction orders of the colors from the third lens to provide an emergent collimated beam wherein all wavelengths of light are traveling in the same direction. The developed film can be scanned by suitable translation thereof (Summary of invention). However, Quinn does not teach the bolded limitations above.
571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886